Citation Nr: 1100471	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for rheumatic fever.

2.  Entitlement to service connection for hypertension, to 
include as secondary to rheumatic fever.

3.  Entitlement to service connection for biventricular 
cardiomyopathy and congestive heart failure, to include as 
secondary to rheumatic fever.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1951 to July 1953.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran was scheduled to testify before a Veterans Law Judge 
at a Travel Board hearing in October 2010.  He cancelled this 
hearing request in September 2010.  While he did ask if a hearing 
could be scheduled near his home, the Board notes that Board 
hearings are not currently conducted at facilities near his home. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed rheumatic fever during 
military service, and as a result incurred current chronic 
residuals of hypertension and biventricular cardiomyopathy and 
congestive heart failure.  

In a September 2007 statement submitted in support of his claim, 
the Veteran indicated that a physician at the Jacksonville VA 
Outpatient Clinic (VA OPC) told him that rheumatic fever 'could 
have caused an enlarged heart, erratic heartbeat, and his two 
damaged heart valves.'  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain relevant VA clinical records 
from the Jacksonville VA OPC.

In addition, the Veteran should be requested to provide medical 
records or sufficient  information that would allow the RO to 
request records pertaining to treatment for rheumatoid arthritis 
and the claimed conditions following his discharge from service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request relevant medical records from the 
Jacksonville VA OPC.  If the records are not 
found, notify the Veteran pursuant to 
38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request that he 
provide medical records or sufficient 
information that would allow the RO to 
request medical records pertaining to 
treatment for rheumatoid arthritis and the 
claimed conditions following his discharge 
from service.  

3.  After steps one and two are complete, 
schedule the Veteran for a VA examination 
regarding the nature and etiology of any 
residuals of rheumatic fever, to include 
hypertension and biventricular cardiomyopathy 
and congestive heart failure.  The claims 
folder and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examinations.  All 
appropriate tests and studies should be 
accomplished. 

After a review of the examination findings 
and the entire evidence of record, the 
examiner should indicate whether the Veteran 
has any residuals from a fever in service.  
In addition, is it at least as likely as not 
(50 percent or greater probability) that the 
Veteran's currently diagnosed disabilities of 
hypertension and biventricular cardiomyopathy 
and congestive heart failure are causally 
linked to the Veteran's period of active 
service, to include a fever therein?  In that 
regard, it is noted that Surgeon General 
abstracts show that the Veteran was 
hospitalized in May 1953 in Korea for a 
period of 10 to 14 days for arthritis (not 
otherwise classified) of the hip joint 
(femur) and the Veteran is currently 
diagnosed as having rheumatoid arthritis.  Is 
it at least as likely as not that rheumatoid 
arthritis originated in service and resulted 
in hypertension, congestive heart failure and 
biventricular cardiomyopathy?  A rationale 
must be provided for any opinion or 
conclusion expressed.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it should 
be so stated, and reasons therefore should be 
provided. 

4.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the decision remains 
adverse to the Veteran, he should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



